Cite as 2014 Ark. 291

                 SUPREME COURT OF ARKANSAS

IN RE ARKANSAS JUDGES AND                        Opinion Delivered   June 19, 2014
LAWYERS ASSISTANCE PROGRAM




                                      PER CURIAM


       Shannon Subarich Pearce, a lay member whose term is due to expire on July 1, 2017,

has resigned from the Arkansas Judges and Lawyers Assistance Program Committee. We

appoint Anne Lynn Henry of Jonesboro as the replacement for Ms. Pearce. Ms. Henry’s term

will conclude on July 1, 2017.

       The court extends its sincere appreciation to Ms. Henry for accepting appointment.

The court also expresses its gratitude to Ms. Pearce for her dedicated and faithful service to

the committee.